


LEASE




The parties to this lease, executed as of June 28, 2012 are the “Landlord,”
initially Nomist Realty/Boott/Lowell, LLC, a Delaware limited liability company,
which entity is sometimes referred to below as the “Named Landlord,” and the
“Tenant,” initially Vizio Medical Devices, LLC, a Delaware Limited liability
company, having its principal office at 200 Chambers Street, Suite 28A, New
York, NY 10007, which entity is sometimes referred to below as the “Named
Tenant.”




ARTICLE I




Section 1.1.  Demised Premises.  Subject to the provisions of this lease,
Landlord hereby leases the “Demised Premises” to Tenant, and Tenant hereby
leases the “Demised Premises” from Landlord.  The “Demised Premises” consist of
an office containing approximately Two Thousand Six Hundred and Sixty (2,660)
square feet of floor area, measured from the exterior faces of exterior walls
and from the center lines of party or partition walls, situated at the premises
located at 116 John Street, Lowell, Massachusetts, which is owned by Landlord.
 The approximate location of the Demised Premises is shown on Exhibit A.

Section 1.2.  Premises.  The term “Premises” whenever used in this lease shall
be deemed to mean the entire development, including any and all structures,
parking facilities, common areas, and other improvements built thereon, as the
same may be laid out or changed from time to time, or be reduced from time to
time by eminent domain takings, dedications to public use, conveyance by the
owner thereof, or otherwise, or be increased from time to time by the addition
of other improved or unimproved land.




Section 1.3.  Appurtenances to the Demised Premises.  The Demised Premises are
leased together with the right in Tenant subject to the other provisions of this
lease, to use for customer parking and pedestrian access to the Demised
Premises, the parking areas, driveways, exits, entrances and walkways (if any)
contained in the Premises or used in connection therewith.  Such use shall be in
common with others entitled thereto, and subject to such reasonable rules and
regulations as Landlord may from time to time adopt governing the same.
 Landlord shall have the right to close all or any portions of the aforesaid
parking areas, driveways, exits, entrances and walkways to such extent as may,
in Landlord’s opinion, be required to prevent a dedication thereof or the
accrual of any rights to any person or to the public therein and to close
temporarily, if necessary, any part of the aforesaid areas in order to
discourage non-customer parking, to permit alterations or maintenance of
existing buildings and other improvements or the construction of additional
buildings and other improvements.  The Demised Premises are leased with no other
appurtenant rights whatsoever.




Section 1.4.  Landlord’s Reservations.  Landlord reserves the use of the roof
and exterior walls and the right from time to time to install, maintain, use,
repair, place and replace utility lines, pipes, ducts, conduits and wires in the
Demised Premises (in locations which shall not





1







materially interfere with Tenant’s use thereof) to serve other parts of the
Premises.







Section 1.5.  Encumbrances.  The Demised Premises are leased subject to (i)
applicable law as in force from time to time during the term of this Lease, and
(ii) reservations by Landlord for its own benefit and for the benefit of others,
as set forth in other provisions of this lease, and (vi) all matters of record
prior to the date of this lease.  




ARTICLE II




Section 2.1(a).  Term of Lease.  The term of this lease shall be the period
beginning on July 1, 2012 (the “Commencement Date”) and expiring on June 30,
2015.




Section 2.1(b).  Lease Year.  The term “lease year” shall mean each of the
successive calendar years which fall in the term of this lease, as it may be
extended.




Section 2.1(c).  Extension Period.  Except as provided in this Section, Tenant
shall have the right to extend the term of this lease upon all of the terms,
covenants and conditions contained herein for one (1) extension period of three
(3) years in duration (the “First Extension Period”), by written notice sent to
Landlord not less than One Hundred Twenty (120) days prior to the expiration of
the initial term of this lease.  Once exercised, an extension right shall be
deemed to have been exhausted and shall not be susceptible of revival as one of
the “terms” contained in the lease, to be carried forward, unmodified, into the
extended term.  Tenant’s right to extend the term of this lease shall be void
(i) if this lease is not in full force and effect when any such right is
exercised, or (ii) if a Condition of Default shall exist under this lease at the
time Tenant’s notice of the exercise of its right to extend the term of this
lease is given to Landlord or at the time such putative Extension Period is
scheduled to commence.  In the event Tenant fails to give notice in strict
compliance with the terms of this Section, the Tenant’s option to extend shall
be deemed conclusively to have been waived and the lease shall not be extended
beyond the expiration of the then current term.




ARTICLE III




REMOVED

ARTICLE IV




Section 4.1.  Base Rent.  As used herein, the term “Rent Accrual Date” shall
mean August 1, 2012, one month following occupancy and the Commencement Date
(July, 1, 2012), reflecting a one month rental credit, which shall be unrelated
to Tenant obligations for CAM, taxes and utilities.  For the portion of the term
beginning with the Rent Accrual Date, Tenant shall pay the following base rent
for the Demised Premises to Landlord without any deduction or setoff at the
yearly and monthly rates set forth below:











2 of 33








PERIOD

ANNUAL RENT

MONTHLY RENT

RENT/SQ. FT.

Rent Accrual Date, 8/1/12-6/30/13

 

$3,103.33

$14.00

 

$34,136*

 

 

(*includes one month free rent)

 

 

 

7/1/13 - 6/30/15

$37,240

$3,103.33

$14.00

 

 

 

 

First Extension Period, 7/1/15-6/30/18, if applicable

$40,592

$3,382.63

$15.26

 

 

 

 

The monthly rent installments shall be paid in advance on the first day of each
calendar month, and shall be prorated for any partial month on the basis of a
30-day month, but base rent for the partial month (if any) beginning with the
Rent Accrual Date shall be paid in advance on that date.  No rent shall be
payable for the part of the term preceding the Rent Accrual Date.




Section 4.2(a).  Late Payment.  Interest.  If any amount payable to Landlord
under this lease (including, without limitation, any monthly rent installment)
is not paid within five (5) business days of the due date, Tenant, promptly upon
receipt of Landlord’s bill therefor, shall pay Landlord interest on the unpaid
amount at the rate of (i) 12% per year or (ii) an annual rate which is four
percentage points greater than the “discount rate,” so-called, charged by the
Federal Reserve Bank of Boston for loans to member banks, which discount rate is
in effect on the due date for the payment in question, whichever of those two
stated rates (that in (i) or that in (ii)) shall be the higher, except that
(iii) if the highest annual interest rate permitted by applicable law (the
“legal rate”) is lower than a stated rate appearing in (i) or (ii), the legal
rate shall be substituted for each higher stated rate before determining which
interest rate is to be applied in computing Tenant’s liability hereunder.




Section 4.2(b).  Late Charge.  Tenant acknowledges that any default in the
timely payment of any sum due to Landlord, including, without limitation, the
monthly rent installments, will result in additional expense to Landlord.
 Accordingly, Tenant agrees that if any payment due to Landlord is not received
prior to the fifth business day following the due date, Tenant, promptly upon
receipt of Landlord’s bill therefor, shall pay Landlord a late charge of Fifty
dollars ($50.00) with respect to the delayed or defaulted payment, as liquidated
damages in lieu of the actual amount of expense and other damages (other than
the defaulted payment(s)) incurred and suffered by Landlord by reason of the
delay or default in payment, and not as a penalty or as additional interest.  




Section 4.2(c).  Repeated Default.  If Tenant (i) fails, on two separate
occasions in any twelve (12) month period during the term hereof, to make
payment of the full monthly rent installment on or before the fifth business day
after the due date for such installment, or (ii) fails on two (2) separate
occasions in any twelve (12) month period during the term hereof, to timely








3 of 33




perform or observe any other covenant or agreement to be performed or observed
by Tenant under this lease, then, notwithstanding any notice and cure (grace)
period set forth in this lease, such failure shall entitle Landlord, upon or at
any time thereafter, to pursue the remedies provided in Section 12.2 and the
succeeding sections of Article XII, as in the case of a Condition of Default no
longer susceptible of being cured or removed by Tenant.




Section 4.2(d).  Dishonored Check.  If any check, draft or other instrument
delivered by Tenant to Landlord in payment of any rent or other charges payable
under this lease shall be dishonored by the bank or other institution upon which
such check, draft or other instrument was drawn, then unless Tenant can provide
evidence satisfactory to Landlord that such check, draft or other instrument was
improperly or mistakenly dishonored, all payments of rent or other charges
payable by Tenant to Landlord under this lease shall thereafter be made by
certified or bank check made payable directly to Landlord without any
intervening endorsement.




Section 4.3.  Deleted.




Section 4.4.  Other Payments.  Each payment or expenditure which Tenant must
make under any provision of this lease shall be deemed to be additional rent,
and Landlord’s rights in the event Tenant defaults in making any such payment or
expenditure shall be the same as in the case of a default in paying the base
rent.




Section 4.5.  Address for Payments.  All rent and other charges payable to
Landlord pursuant to the provisions of this lease shall be sent to Landlord at
Nomist Realty/Boott/Lowell, LLC, 116 John Street, Lowell, MA 01852, unless
Landlord otherwise directs by written notice to Tenant.




ARTICLE V




Section 5.1.  Parking.  During the term of the lease and any extension periods
thereto, Landlord shall provide two (2) parking spaces to the Tenant in the
Landlord’s parking area, see Exhibit B, Parking.  In addition, during the first
year of the lease, Landlord shall provide two (2) additional parking spaces,
during said period, four (4) in total, in the Landlord’s parking area, except
that in the event no additional spaces are available in the Landlord’s parking
area, Landlord shall secure and pay for the two (2) additional parking spaces,
which shall be located in the John Street Municipal Lot.  Said municipal parking
spaces are accessed on a first come first served parking pass for the above
period provided by the Landlord from the City of Lowell Parking Authority to the
Tenant.  Tenant and any parking users hereby agree to hold Landlord harmless
from any claims, actions, loss, damages, liability or expenses arising out of or
in connection with any bodily injury, personal injury or property damage or any
professional fees which may be incurred with respect to the as use of said
parking spaces in the Landlord’s parking area or the John Street Municipal Lot.














4 of 33




ARTICLE VI




Section 6.1(a).  Real Estate Taxes.  Tenant shall pay Landlord the amount of the
real estate taxes (which shall include all betterment assessments) attributable
to the Demised Premises (“Tenant’s tax share”, which is 2.67%) for any tax year
falling wholly or in part within the term.  Tenant’s tax share shall be paid in
equal monthly installments, which are included in CAM and Property Tax payments
as described in Section 6.6.  The amount of Tenant’s monthly installments shall
be increased or decreased, as the case may be, upon Tenant’s receipt of an
estimate by Landlord of Tenant’s share of real estate taxes for the then current
tax year.  Landlord shall send Tenant an annual statement showing the total of
Tenant’s payments for real estate taxes and the amount of Tenant’s share of real
estate tax for the then current tax year.  In the event that Tenant’s share of
real estate taxes for a tax year as shown in said annual statement exceeds the
amount of Tenant’s payments for that tax year, Tenant shall pay the balance of
its share of such real estate taxes to Landlord within seven (7) days after the
delivery to Tenant of the annual statement; in the event that Tenant’s share of
real estate taxes is less than the amount of Tenant’s payments for any tax year,
the excess of such payments shall be applied toward any amounts then owed by
Tenant to Landlord, and if there are none, the same shall be applied toward
Tenant’s rental obligations next coming due, or, if with respect to the last
year of the term, the excess remaining (if any) after payment of any amounts
then owed by Tenant to Landlord, shall be refunded to Tenant within sixty (60)
days after the expiration of the term.  Any failure by Landlord to deliver a
statement to Tenant within a reasonable time shall not act as a waiver of
Landlord’s right to collect any excess amounts due from Tenant.




Section 6.1(b).  For the purposes of Sections 6.1 through 6.5, inclusive, the
Premises shall be deemed to include all parking, service and other facilities
described in Section 6.7.2, whether or not they are located in the “Premises” as
defined in Section 1.2.




Section 6.2.     REMOVED




Section 6.3.  Real Estate Tax Abatements.  In the event that Landlord obtains an
abatement of real estate taxes for any tax year during the term hereof, then
Tenant’s tax share for such tax year shall be adjusted to reflect its
proportionate share of such abatement.  If with respect to the last year of the
term Landlord obtains an abatement of real estate taxes, any overpayment by
Tenant shall be refunded to Tenant by Landlord within sixty (60) days after the
receipt of the refund by Landlord.  Landlord shall, prior to calculating such
adjustment or refund, be entitled to recover any fees incurred in prosecuting
such abatement.    




Section 6.4.  The term “real estate taxes” as used in this lease shall mean
regular taxes, betterments and other special assessments, flat-rate water and
sewer charges, and all other governmental levies made with respect to real
property and payable by owners of such property, without regard to the identity
of the authority making the impost, but no other governmental imposition shall
be deemed a part of the “real estate taxes” unless the system of taxation is
changed with the result that the whole or a determinable part of the taxes
defined above as “real








5 of 33




estate taxes” will be replaced by a tax or taxes imposed on owners of real
property with respect to that property in a form not included in the foregoing
definition, or with the result that a tax in a form not included above as a part
of “real estate taxes” is imposed in addition to “real estate taxes” as defined
above and presently imposed on owners of real property with respect to that
property.  If any such change in the tax system takes place, each such
alternative tax and each such additional tax (as well as any other taxes which
were already considered a part of “real estate taxes” for the purposes of this
lease and which continue to be imposed) shall be considered a part of “real
estate taxes” for the purposes of this lease, subject only to the requirements
that (a) such alternative or additional taxes have materially different
applicability to the owners of real property, or to real property, or to the
income derived from real property than they do to owners of other kinds of
property, to other kinds of property or to other kinds of income, and (b) the
amount includable in real estate taxes attributable to the Demised Premises for
a tax year on account of any such alternative or additional tax shall be no
greater than would be the case if the Premises were the only property of
Landlord subject to such alternative or additional tax.




Section 6.5.  Tenant’s liability to Landlord under the provisions of Section 6.1
for any tax year not falling entirely within the term shall be prorated, on the
basis of a 365-day year, to reflect the portion of the tax year which falls
within the term.




Section 6.6(a).  Common Area Maintenance.  Tenant shall pay Landlord Tenant’s
share of the cost of operating and maintaining the common areas of the Premises
(the “Operating Costs” more particularly defined below) during the term hereof.
 Tenant’s share of the Operating Costs shall be the amount determined by
multiplying the Operating Costs by the Tenant’s Fraction of (2.67%)  referred to
below as the “CAM annual payment,” as further specified in Section 6.7.1.
 “Operating Costs Defined.”




Section 6.6(b).  Tenant shall pay the CAM annual payment and Property Tax annual
payment in equal monthly installments (the “CAM monthly payments”) initially of
Fifty-Six Cents ($0.56) per square foot, and pro rata for any partial month, on
the basis of a thirty (30) day month. The CAM and Property Tax monthly payments
shall be made on the days fixed for the payment of installments of base rent,
except that the payment for the partial month (if any) beginning with the Rent
Accrual Date shall be prorated and paid in advance on that date.  Any adjusting
payment shall be made as provided in Section 6.6(c) notwithstanding that the
term has ended.




Section 6.6(c).  After the end of each accounting period (which may be
Landlord’s fiscal year or as Landlord otherwise determines), Landlord shall
deliver to Tenant a reasonably detailed statement showing, category by category,
the Operating Costs for the preceding accounting period.  Landlord’s statement
shall also show Tenant’s share of the Operating Costs and the amount previously
paid by Tenant with respect to its share in the form of CAM monthly payments
under Section 6.6(b).  In the event Tenant’s share of the Operating Costs for an
accounting period as shown in said annual statement exceeds the aggregate of
Tenant’s CAM and Property Tax monthly payments for that period, Tenant shall pay
the balance of its share of such








6 of 33




Operating Costs to Landlord within seven (7) days after the delivery of such
statement to Tenant; in the event that Tenant’s share of the Operating Costs for
such accounting period is less than the aggregate of Tenant’s CAM and Property
Tax monthly payments for said period, the excess of such payments shall be
applied toward any amounts then owed by Tenant to Landlord, and if there are
none, the same shall be applied toward Tenant’s rental obligations next coming
due, or, if with respect to the last year of the term, the excess remaining (if
any) after payment of any amounts then owed by Tenant to Landlord, shall be
refunded to Tenant within sixty (60) days after the expiration of the term.  The
CAM and Property Tax monthly payments shall be recalculated annually and shall
be either increased or decreased, as the case may be, in accordance with the
actual amount of Tenant’s share of the Operating Costs as finally computed for
the preceding accounting period.  Such increase or decrease shall be effected by
written notice to Tenant.  Landlord’s notice shall take effect retroactively as
of the first day of the accounting period in which Landlord gives notice to
Tenant under this Section, and on the next rent payment day after Tenant’s
receipt of the notice, Tenant shall make such intermediate adjusting payment to
Landlord as may be necessary to increase (or Tenant shall receive a credit as
may be necessary to decrease) the total of the CAM and Property Tax monthly
payments made by Tenant during that accounting period to the proper amount.  Any
failure by Landlord to deliver a bill to Tenant within a reasonable time shall
not act as a waiver of Landlord’s right to collect any such amounts due from
Tenant.




Section 6.7.1.  Operating Costs Defined.  The “Operating Costs” shall mean the
total costs of the following incurred by Landlord or for Landlord’s account,
together with Two Point Six Seven percent (2.67%) of the total of all such costs
for administration and overhead:  (i) operation, management (which may include
fees paid by Landlord to an outside management company), maintenance, repairs,
and replacements of or to the common areas or portions or elements thereof,
including, without limitation, all costs and expenses with respect to insurance,
lighting, heating, ventilating, air conditioning, cleaning, sweeping, personal
property taxes, licensing, providing traffic control, policing, gardening,
landscaping, securing, painting, redecorating, renovating, waterproofing,
removing snow, ice and rubbish, patching potholes and striping, the cost of
personnel to implement such services (including, without limitation, salaries,
wages, employee fringe benefits, payroll taxes, and workmen’s compensation
insurance premiums); (ii) maintenance, repair and depreciation of and on
equipment used in connection with the maintenance, cleaning, lighting and
operation of the common areas of the Premises; (iii) roof, structural and other
repairs to the buildings in the Premises (but not including fire or casualty
damage covered by any insurance maintained by Landlord); (iv) repairs,
alterations and improvements (whether capital or otherwise) necessary to comply
with present and future laws, rules, orders, ordinances, directions, regulations
and requirements of federal, state, county and municipal governmental
authorities; (v); and (vi) any professional fees which may be incurred with
respect to the collection or recovery of damages which are incurred or sustained
in connection with the common areas, provided that any amounts so recovered or
collected shall be offset against Operating Costs.  For purposes hereof,
“capital improvement(s), renovation(s), modernization(s) or replacement(s)”
shall be excluded from allowable Operating Costs.











7 of 33




Section 6.7.2.  Common Areas Defined.  The term “common areas” shall mean those
areas and facilities which may from time to time be furnished by Landlord in or
near the Premises which are not demised by Landlord for the exclusive use and
benefit of any one tenant or occupant within the Premises, and may from time to
time include (without limitation) the parking facilities, signs, driveways,
exits, entrances, walkways, landscaped areas, canopies, sprinkler systems, all
roof components, coverings, surfaces and systems other than the structural roof
deck, exterior surfaces of outside walls, gutters and downspouts, enclosed malls
(if any), public passageways, loading docks, service corridors, storage areas,
storm drainage systems, utility systems used in common by two or more occupants
of the Premises, and utility rooms.  Landlord shall at all times have full
control, management and direction of the common areas, including, without
limitation, the right at any time to change the layout of the common areas, and
the right to add to or subtract from their shape and size as well as to alter
their location.




Section 6.8.  Tenant’s Liability Insurance.  Throughout the term of this lease,
Tenant, at its own expense, shall maintain with respect to the Demised Premises
and the Premises and any supplemental parking areas made available by Landlord
comprehensive general liability insurance with appropriate contractual liability
endorsements covering all of Tenant’s obligations under Section 10.13, with a
single limit of at least $1,000,000 for personal injury, bodily injury and
property damage.  All of Tenant's insurance shall be provided by insurance
companies that (i) have and maintain a rating of A.M. Best A-, VII or better,
and (ii) are qualified to do business in the Commonwealth of Massachusetts.




Section 6.9.  Tenant’s Other Insurance.  Tenant, at its own expense, shall
maintain throughout the term of this lease (a) fire insurance, with extended
coverage, vandalism, malicious mischief and sprinkler leakage endorsements
(except as Landlord may, from time to time, in writing, agree to the omission of
any such endorsement) covering all of Tenant’s personal property and leasehold
improvements in the Demised Premises to the extent of the full replacement value
of such property and improvements.




Section 6.9.1.  The amount of insurance maintained by Tenant in accordance with
the provisions of Section 6.8 and Section 6.9(b) shall be increased, from time
to time (but not more often than annually), so that the amount of coverage will
be consistent with the then current standards observed by a majority of owners
and occupants of commercial premises in the area in which the Demised Premises
are located.  Landlord agrees to use reasonable efforts to forward to Tenant any
relevant information concerning those standards which may, from time to time,
come to Landlord’s attention.




Section 6.10.  Subrogation Waiver - Tenant.  Each policy of insurance maintained
by Tenant (whether or not required under the provisions of this lease) with
respect to the Demised Premises or with respect to Tenant’s business or property
therein shall include provisions by which the insurance carrier(s) (a) waive(s)
all rights of subrogation against Landlord (and against all persons for whose
actions Landlord may be legally responsible) on account of any loss payable
under the policy and (b) agree(s) that the policy will not be invalidated
because the








8 of 33




insured (in writing and prior to the occurrence of any loss under the policy)
has waived part or all of its right(s) of recovery against any party on account
of any loss or damage covered by the policy, or because of the act or negligence
of Tenant as further described in Section 9.2(b) or anyone for whom Tenant may
be legally responsible, or because of the prior agreement of the parties
regarding the application of the proceeds of the insurance.  If Tenant is unable
to procure the inclusion of all of the provisions described in subdivisions (a)
and (b) of the next-preceding sentence, Tenant shall name Landlord as an
additional named insured in the policy.




Section 6.10.1.  Waiver of Tenant’s Claims.  Tenant hereby waives any and all
rights of recovery which it might otherwise have against Landlord, its agents,
employees, contractors and all other persons for whose actions Landlord may be
legally responsible, for any loss or damage to Tenant’s business or property in
the Demised Premises or the Premises, which business or property are either
required to be insured under the terms of this lease or which Tenant, in the
absence of any such requirement, elects to insure, notwithstanding that the loss
or damage may result from the negligence, willful act or default under the terms
of this lease of Landlord, its agents, employees, contractors, or other persons
for whose actions Landlord may be legally responsible.




Section 6.10.2.  Landlord’s Waiver of Claims.  Landlord hereby waives any and
all rights of recovery which it might otherwise have against Tenant, its agents,
employees, contractors and all other persons for whose actions Tenant may be
legally responsible, for any loss or damage to the Demised Premises, the
Premises of which they are a part or Landlord’s business or property therein,
which are covered by any policy of fire or casualty insurance maintained by
Landlord, even though that loss or damage results from the negligence, willful
act or default under the terms of this lease of Tenant, its agents, employees,
contractors or other persons for whose actions Tenant may be legally
responsible.




Section 6.10.3.  Subrogation Waiver - Landlord.  Landlord agrees that the
insurance policies maintained by it with respect to the Demised Premises, the
Premises of which they are a part, and Landlord’s business and property therein
shall contain provisions or endorsements substantially similar to those
described in subdivisions (a) and (b) of the first sentence of Section 6.10, so
that Tenant’s liabilities shall be limited in the same manner as Landlord’s
liabilities are to be limited pursuant to the provisions of Section 6.10 and its
several subsections and subdivisions.




Section 6.11.  Insured Parties - Tenant’s Insurance.  Each policy of insurance
maintained by Tenant with respect to the Demised Premises, or to the Premises,
or to its business or property in either, whether or not required by this lease,
shall name Landlord and any overlessor who executes this lease as an additional
insured, except for insurance policies containing the endorsements provided for
in Section 6.10(a) and Section 6.10(b).  It is understood and agreed that the
designation of the additional insured parties is intended to afford to those
parties the same protection against claims as is normally afforded to the
insured person procuring the policy by the usual terms of the customary forms of
the casualty and liability insurance policies Tenant








9 of 33




is required to maintain or provide for under the terms of this lease.  It is not
intended that any person named as insured by any such policy shall, by virtue of
such designation alone, be entitled to share in any payments made under that
policy, and Landlord and each overlessor who execute this lease agrees to
endorse (without recourse) and deliver to Tenant any check or draft for any
payment under any such policy, which check or draft was made payable to Landlord
or to such overlessor (or to both) solely by virtue of a designation as an
additional insured in accordance with the requirements of this Section or of
Section 6.10.




Section 6.12.  Tenant’s Certificates.  Tenant shall deliver to Landlord on or
before the Commencement Date, and thereafter at least thirty (30) days prior to
the expiration of each such policy, a certificate of each policy of insurance
required to be maintained by Tenant under the provisions of Sections 6.8 and
Section 6.9.  No such policy of insurance shall be cancelled or changed nor
shall the coverage of any such policy be reduced without at least thirty (30)
days’ prior written notice to Landlord.




Section 6.12.1.  Tenant’s Reports.  From time to time, as Landlord may
reasonably require, but not more often than annually, Tenant shall deliver to
Landlord a complete and accurate list of all insurance coverage (which shall
include builders’ risk insurance and payment and performance bonds required
under Article VII when appropriate) maintained by Tenant with respect to the
Demised Premises, the Premises, or the property or business of Tenant, Landlord
or any overlessor who has executed this lease, whether or not the insurance
coverage is required.  That list shall include for each policy (a) the policy
number, (b) the name of the carrier, (c) the amount and (in detail) the type of
coverage, (d) the expiration date and the date to which the premium has been
paid, (e) the names of those persons designated as insured, and (f) a reasonably
detailed description of each endorsement on each policy.




ARTICLE VII




Section 7.1.  Condition of Demised Premises.  Without limiting Landlord’s
obligations under Section 9.1(a) herein, Tenant acknowledges that Tenant has had
the opportunity to thoroughly inspect and examine the Demised Premises and
Tenant is satisfied with the condition and state of repair of the Demised
Premises, as to be improved by new flooring and painting.  Otherwise, the
Demised Premises are demised to Tenant in “as is” condition, without any
warranty of fitness for use or occupation whatsoever, express or implied, Tenant
expressly waiving any rights it may have under any warranty which is created by
statute or otherwise.  Tenant agrees that Landlord shall have no obligation to
perform any work of construction or repair to render the Demised Premises fit
for use or occupation, or for Tenant’s particular purposes or to make them
acceptable to Tenant.  Other than flooring, painting and maintenance of systems
in good working order and the obligations of Landlord under Article XI
hereinafter, no promise of Landlord to alter, remodel, repair or improve the
Demised Premises or the Premises have been made to Tenant by Landlord or its
Broker or sales agent,  or other employee, other than as may be expressly
contained herein or in a separate exhibit or addendum signed by Landlord and
Tenant.








10 of 33







Section 7.2.  Tenant’s Work.  Tenant shall perform all work intended to permit
Tenant to open the Demised Premises for business and shall install all fixtures
and equipment deemed necessary to enable Tenant to conduct business in the
manner provided in Article VIII.  




Section 7.2.1.  Prior to beginning Tenant’s Work, if any, Tenant shall obtain
appropriate performance and payment bonds covering the labor and materials
required to complete Tenant’s Work and shall also obtain “all risk” “builder’s
risk insurance,” so-called, insuring both Landlord and any overlessor, as well
as Tenant, against any claims for property damage, personal injury, bodily
injury, death, and for any other type of loss or damage arising out of or
occasioned by or connected in any way with Tenant’s Work, together with any
other insurance coverage or protective bond which may be required by law.
 Tenant shall furnish Landlord with certificates of the issuance of all
insurance and bonds prior to beginning Tenant’s Work.  All insurance and bonds
shall be maintained in force until Tenant’s Work has been completed and shall be
in amounts reasonably satisfactory to Landlord.




Section 7.2.2.  REMOVED




Section 7.2.3. Landlord’s approval of Tenant’s plans and specifications for
Tenant’s Work, if any, shall create no responsibility or liability on the part
of Landlord for their completeness, design sufficiency, or compliance with all
laws, rules and regulations of governmental agencies or authorities.




Section 7.2.4.  Tenant shall obtain, at its own cost and expense, all permits,
approvals and other permissions from any governmental authority which may be
required in connection with Tenant’s work.  Tenant shall also obtain, at its
sole cost and expense, all certificates, permits and approvals (in final form)
necessary for Tenant’s occupancy and use of the Demised Premises.  Landlord
agrees that Landlord shall cooperate reasonably with Tenant with respect to, and
upon written notice from Tenant, shall execute within a reasonable time (if
applicable authorities require the signature of the Landlord), all forms,
applications and permits, which are necessary for the commencement of Tenant’s
work or for Tenant’s initial occupancy of the Demised Premises, provided that
such forms, applications or permits, and work, use and operations contemplated
thereby, are consistent with all provisions of the lease and all applicable
laws, rules, regulations and ordinances.  Tenant shall pay all fees and expenses
of Landlord relating to such cooperation or execution and agrees that the
provisions of Section 10.13 hereof include any loss, cost or liability resulting
from such cooperation or execution.




ARTICLE VIII




Section 8.1.  Use.  It is a condition of this lease that the Demised Premises be
used solely for the conduct of “Tenant’s Business,” described below, and for no
other use whatsoever.




Tenant’s Business shall be the operation of a medical device business and
associated








11 of 33




uses, and for no other use or purpose.




ARTICLE IX




Section 9.1(a).  Landlord’s Maintenance and Repairs.  Except as provided in
Section 9.2(b), Landlord, after receipt of written notice from Tenant of the
necessity therefor, shall make such repairs as may be reasonably necessary to
put the following portions of the Demised Premises in good order, repair and
condition: foundations, roof (but not the ceiling), marquees, structural columns
and beams, and the outside walls, but not the interior surfaces thereof.
 Landlord shall be obligated to make repairs to any plumbing, sprinkler,
electrical, sewage, air conditioning, ventilating or heating facilities (and to
the wiring, pipes, motors or fixtures used in connection therewith)  if they are
specific to or pass through the Demised Premises, except if due to the fault or
negligence of the Tenant, its employees or invitees as further described in
Section 9.2(b).




Section 9.1(b).  Landlord agrees that it will make available to Tenant the
benefit of any builder’s or manufacturer’s guarantee which applies to the
Demised Premises; and Landlord also agrees that, if damage to the glass is
covered by Landlord’s fire insurance, Landlord shall either replace the glass or
pay Tenant the cost of such replacement, or pay Tenant the insurance proceeds
received by Landlord with respect to the glass, whichever alternative represents
the lowest cost to Landlord.




Section 9.1(c).  If any of the portions of the Demised Premises listed in
Section 9.2(a) shall be in need of repair to put them in good order, repair and
condition (or shall require replacement because repairs are no longer
effective), Tenant shall contact the Landlord to provide notification of said
condition and Landlord shall make the needed repair or replacement to the extent
that such equipment or materials are available and the repairs or replacement is
not due to the negligence or damage done by Tenant’s employees or invitees, in
which circumstance the Landlord shall make the necessary repairs or replacements
and charge the Tenant for such reasonable expenses as may have been associated.




Section 9.1(d).  Subject to Tenant’s obligations as set forth in Section 9.2(a)
or elsewhere in this lease, Landlord shall keep the common areas in good repair,
and shall maintain the parking area, driveways, exits and entrances reasonably
free of snow, ice and rubbish, except to the extent Tenant is required to do so
under the provisions of Section 10.8, and shall keep such areas reasonably
illuminated during usual nighttime business hours kept by tenants.  




Section 9.2(a).  Tenant’s Repairs.  Except for those repairs to be made by
Landlord pursuant to Section 9.1(a) hereof, Tenant shall keep and maintain the
Demised Premises and all fixtures and equipment therein, including without
limitation, all electrical, plumbing, sprinkler, sewage, air conditioning,
ventilating and heating equipment and fixtures used in connection therewith, all
ceilings, all floor coverings, the interior surfaces of all walls in good order,
repair and condition, making all repairs as may be required (such repairs and
replacements to be of the








12 of 33




same quality, design and class as the original work).  




Section 9.2(b).  If any of the portions of the Demised Premises listed in
Section 9.1(a) are in need of repair or replacement because of the act, neglect
or default of Tenant (or of its agents, employees, licensees or contractors); or
because of any requirements imposed by any public authority or by an insurer or
the Board of Fire Underwriters by reason of any use of the Demised Premises by
Tenant; or because of any breaking or entering into, burglary of, or vandalism
in the Demised Premises; or because of any work undertaken by or required of
Tenant under the provisions of this lease; then, in any such case, Tenant, and
not Landlord, shall make the required repair, alteration or replacement.




Section 9.2(c).  Tenant shall keep and maintain its fixtures and equipment and
all components of Tenant’s Work in good order, repair and condition while this
lease remains in force.  Any required replacement of any part or component of
Tenant’s Work shall be effected with equipment or materials of equal or better
quality.




Section 9.2(d).  Tenant shall not be required to make any repairs or
replacements provided for in Section 9.2(a) which are necessitated by fire,
casualty, takings by eminent domain or acts of or pursuant to public authority.




Section 9.3.  Alterations; Additions.  Tenant shall not make any alterations,
additions, or improvements in or to the Demised Premises, except as provided in
Section 9.2(b) and/or except as may be approved in writing by the Landlord,
Tenant giving Landlord prior written notice of any proposed permitted change,
describing it in reasonable detail.  All permitted changes and other
improvements shall become a part of the realty unless Landlord requires their
removal at the end of the term.

ARTICLE X




Section 10.1.  Rent Payments.  Tenant shall pay the base rent and all other
charges payable by it hereunder, without deduction or set-off of any kind, at
the times and in the manner provided herein to Landlord at the address specified
in Section 4.5 hereof or to such other address as Landlord may direct.




Section 10.2.  Utilities.  Tenant shall pay for all utility charges which shall
include electric for plugs, lighting, heat pump(s), and internet and telephone
services, except to the extent any such charge is included as part of “Operating
Costs” for the Premises or as part of any of the provisions of Article VI.  The
Tenant shall pay for its utilities directly through each and every utility
vendor.  In the event that any utility service is part of a system that serves
more than one tenant, Landlord shall bill the Tenant on the basis of its pro
rata share of rentable square feet.




Section 10.3.  Taxes.  Tenant shall pay all taxes and governmental impositions
of whatever kind or nature imposed with respect to all personal property of
Tenant in or on the Demised Premises.








13 of 33







Section 10.4.  Work by Tenant.  Tenant shall pay promptly when due the entire
cost of any work to the Demised Premises undertaken by Tenant, so that the
Demised Premises shall at all times be free of liens for labor and materials,
and Tenant shall discharge any such lien forthwith upon request of Landlord, by
posting a surety company bond or otherwise, as Landlord may reasonably require.
 Tenant shall procure all necessary permits before undertaking such work and
shall do all of such work in a good and workmanlike manner, employing materials
of good quality and complying with all governmental requirements, without
impairing the safety of the structure or the value of the Demised Premises as
retail store space.




Section 10.5.  Condition of Demised Premises.  Tenant shall keep and maintain
the interior of the Demised Premises and any interior windows in neat and clean
condition. Tenant shall comply with all laws, rules, orders, ordinances,
directions, regulations, and requirements of federal, state, county and
municipal governmental authorities, now in force or which may hereafter be in
force. Tenant shall also comply with the orders and regulations of all
governmental authorities having jurisdiction over the Landlord, Tenant or the
Demised Premises, and conform to all rules and regulations of the local Board of
Fire Underwriters and similar bodies.  Tenant shall procure and keep in good
standing any licenses and permits required for any use made of the Demised
Premises.




Section 10.5.1.  Yield Up.  At the end of the term, Tenant shall peaceably yield
up to Landlord the Demised Premises and all alterations, additions and changes
made to or upon the same in good order, repair and condition in all respects,
except for damage resulting from fire, casualty, taking by eminent domain, or
act of or pursuant to public authority.




Section 10.5.2.  Removal of Goods.  Upon the expiration of this lease, Tenant
shall remove its goods and effects (including, without limitation, its trade
fixtures, signs and such non-structural improvements as Landlord may direct) and
those of all persons claiming under Tenant and shall repair all damage caused or
exposed by such removal, capping or otherwise suitably securing for reuse all
utility, sewer and water lines left exposed or unconnected by such removal.  In
the event Tenant shall fail to remove its goods and effects and those of all
persons claiming under Tenant upon the expiration of this lease as herein
provided, then Landlord shall have the right to dispose of Tenant’s goods and
effects in the manner set forth in Section 12.4.




Section 10.6.  Improper Use.  Tenant shall not conduct any auction sale or
“going out of business” sale on the Demised Premises; nor injure, overload, or
deface the Demised Premises; nor make any use thereof which is improper,
offensive or contrary to any law or ordinance; nor permit any act or thing to be
done on the Demised Premises which in Landlord’s reasonable business judgment is
likely to have an adverse effect on other business operations in the Premises,
or to create conditions which interfere with the normal use of the common areas
of the Premises, or any act or thing which shall constitute a nuisance or which
may make void or voidable any insurance covering the Demised Premises; nor cause
or permit the emission of any noise or odor from the Demised Premises by the
operation of any instrument, apparatus or








14 of 33




equipment therein.  Tenant shall pay any increased or extra premium payable for
any insurance coverage maintained by Landlord, if the increase results from any
act done by Tenant, including, without limitation, the conduct of Tenant’s
Business.




Section 10.6 and10.7.  REMOVED




Section 10.8.  Landlord’s Entry.  Tenant shall permit Landlord to examine the
Demised Premises at reasonable times and to show the same to prospective
purchasers, lenders, tenants and occupants, and during the four (4) months next
preceding the expiration of the term. Landlord may also enter the Demised
Premises, without charge, to make such repairs, improvements, alterations or
additions as may be necessary in order to comply with the requirements imposed
on Landlord by this lease, by any overlease, or by any public authority having
jurisdiction of the Demised Premises, and to facilitate making repairs or
improvements to the Demised Premises or any other part of the Premises, and to
make repairs required of Tenant which Tenant has failed to make promptly, and to
exercise any of Landlord’s rights under this lease, and for any of such purposes
Landlord shall have the right to use or occupy without charge such portion of
the Demised Premises as may be reasonably necessary therefor.  Landlord shall
not, in the course of any such entry, unreasonably interfere with the ability of
Tenant to conduct business in the Demised Premises, except as otherwise set
forth in this lease.




Section 10.9.  Tenant’s Property.  Tenant covenants and agrees that all personal
property of Tenant (and of those claiming under Tenant), which is in or on the
Demised Premises shall be so at Tenant’s sole risk, to the extent permitted by
law, whether damage thereto results from Landlord’s act (but not willful act),
negligence, or default under this lease, or from some other cause or agency.
Without limiting the foregoing, Tenant agrees that Landlord shall not be
responsible or liable to Tenant, or to those claiming by, through or under
Tenant, for any loss or damage that may be occasioned by or through the acts or
omissions of other persons, whether occupying any part or all of any adjoining
or connecting premises (or any part of the building of which the Demised
Premises are a part) or otherwise, or for any loss or damage resulting to Tenant
or those claiming by, through or under Tenant, or to its or their property, from
the bursting, stopping, leaking or breaking of electric cables or wires, or
water, gas, sewer or steam pipes or other utility lines, fixtures, facilities or
components.




Section 10.13.  Tenant’s Indemnity.  Tenant covenants and agrees to defend
Landlord and to save Landlord harmless and indemnified (to the extent permitted
by law) from and against any and all claims, actions, loss, damages, liability
and expense in connection with loss of life, personal injury and damage to
property, whether arising out of or resulting from any occurrence in the Demised
Premises, or out of or from the occupancy or use by Tenant (or anyone claiming
under or through Tenant) of the Demised Premises or any part thereof, or out of
or from any work undertaken by Tenant (or on Tenant’s direct or indirect
authority) under this lease, or out of or from any occurrence elsewhere in the
Premises (or anywhere) which is occasioned wholly or partly by or which is in
any way connected with (a) any failure to perform any obligation imposed on
Tenant by this lease or any breach of any such obligation, or (b) any act,
neglect, or








15 of 33




omission of Tenant, its agents, contractors, employees, licensees or
concessionaires, or of any other person occupying space in the Demised Premises.




Section 10.14(a).  Change in Ownership.  Any change in control of Tenant shall
be deemed an assignment hereunder.  “Control” shall mean the power to direct the
management and policies of such entity, directly or indirectly, whether through
the ownership of voting securities, by contract, or otherwise.  This provision
shall not apply if Tenant’s voting securities are listed on a recognized
securities exchange or if at least eighty percent (80%) of Tenant’s voting
securities are owned by a corporation whose voting securities are so listed.




Section 10.15.  Assignment.  Tenant shall not assign this lease or make any
sublease of the Demised Premises or any part thereof or of the term or permit
any part of the Demised Premises to be used or occupied by others without the
consent of the Landlord.  Tenant shall pay to Landlord a nonrefundable fee of
$500.00 for Landlord’s review of any request by Tenant of Landlord to permit any
assignment of this lease or sublease of the Demised Premises, which
determination shall be made in Landlord’s reasonable discretion.




Section 10.15.1.  Landlord’s Remedies.  If the Named Tenant or any successor
shall fail to perform or observe the obligations and limitations imposed by
Section 10.15, such failure shall be deemed to be a Condition of Default not
susceptible of being cured, and Landlord shall have no obligation to give notice
prior to exercising any of Landlord’s rights provided as remedies for such
Condition of Default under Article XII or under this Section.  Whether or not
Landlord exercises any of its rights under Article XII, Landlord may enforce
this lease in all particulars against the person(s) or legal entity(ies) from
time to time in possession of the Demised Premises (including, without
limitation, the provisions relating to base rent and other payments and the
provisions relating to reports and audits of gross sales) to the same extent and
with the same effect as if such person(s) or legal entity(ies) were the Named
Tenant, but, in the absence of a written agreement to the contrary between
Landlord and such person(s) or legal entity(ies), neither such enforcement nor
the acceptance of any payment shall impose on Landlord any obligation or
liability whatsoever, other than such as may be expressly imposed by applicable
law, nor shall such enforcement or acceptance relieve the Named Tenant from any
of its obligations or liabilities under this lease.




Section 10.17.  Rules and Regulations.  Tenant shall conform to all rules and
regulations for the use and management of the Premises which Landlord or an
overlessor may promulgate, from time to time, and which shall be of application
to occupants of premises in the Premises.  Tenant shall cause its employees to
park their cars only in such areas (if any) as Landlord may from time to time
designate as employee parking areas, which in Landlord’s full and absolute
discretion, may be supplemental facilities located outside the Premises.




Section 10.18.  Hazardous Substances.  Tenant shall not cause or permit the
release of any hazardous substance/material or oil into the septic, sewage or
other waste disposal system serving the Demised Premises and/or the Premises,
nor cause or permit the use, generation,








16 of 33




release, disposal or storage of any hazardous substance/material or oil (except
only the use and storage of fuel oil used for heating the Demised Premises (if
required), provided the same is used and stored in compliance with any and all
federal, state, and local laws, ordinances and regulations governing the same),
nor commit or suffer to be committed in or on the Demised Premises any act which
would require the filing of notice pursuant to applicable law.  In addition,
Tenant shall not cause or permit the transportation of any hazardous
substance/material or oil to or from the Demised Premises without the prior
written consent of Landlord, and then only in compliance with any and all
federal, state and local laws, ordinances and regulations governing such
transportation.  The phrase “hazardous substance/ material or oil” as used in
this Section shall have the same meaning as defined and used in 42 USC §9601, et
seq., as the same may be amended from time to time, or as defined in any other
federal, state or local laws, ordinances and regulations applicable to the
Demised Premises and/or the Premises.  Tenant shall forthwith give Landlord
notice of the accidental or other introduction of any such hazardous
substance/material or oil, or the release or threat of release from the Demised
Premises of any such hazardous substance/material or oil.




Section 10.18.1.  Tenant’s Indemnity.  Tenant shall indemnify, defend, and hold
Landlord, any parent, subsidiary and affiliate of Landlord, any overlessor, and
their respective officers, directors, beneficiaries, shareholders, partners,
agents, members, managers and employees harmless from all fines, suits,
procedures, claims, and actions of every kind, and all costs associated
therewith (including, without limitation, attorneys’ and consultants’ fees)
arising out of or in any way connected with any deposit, spill, discharge, or
other release (or the threat of release) of any hazardous substance/material or
oil that occurs during the term of this lease at or from the Demised Premises,
or which arises at any time from Tenant’s use or occupancy of the Demised
Premises, or from Tenant’s failure to provide all information, make all
submissions, and take all actions required by all governmental authorities under
all applicable laws, ordinances and regulations.  In addition, in connection
with Tenant’s indemnifications pursuant to this Section 10.18.1, Tenant shall be
responsible for the cost of any remediation required to be performed in, on or
to the Demised Premises and/or the Premises as a result of any deposit, spill,
discharge, or other release (or the threat of release) of any hazardous
substance/material or oil that occurs during the term of this lease at or from
the Demised Premises.




Section 10.18.2.  Tenant’s obligations and liabilities under Section 10.18 and
Section 10.18.1 shall survive the expiration or earlier termination of this
lease.




ARTICLE XI




Section 11.1.  Fire and Casualty, Termination.  If, at any time after the date
of this lease, the Demised Premises, or the building of which they are a part,
or the common areas of the Premises shall be substantially damaged or destroyed
(or shall suffer some other substantial adverse effect) by fire or other
casualty, or by taking by eminent domain or by act of or pursuant to public
authority, Landlord, at its election, may terminate this lease by written notice
to Tenant sent within ninety (90) days after the occurrence of such damage,
destruction or adverse effect,








17 of 33




even though Landlord’s interest has been entirely divested by a taking.




Section 11.1.1.  If, at any time after the date of this lease, the Demised
Premises shall be substantially damaged or destroyed or adversely affected by
any cause described in Section 11.1 and if Landlord does not terminate this
lease within the time provided in Section 11.1 and does not begin to restore the
Demised Premises (as provided in Section 11.2) within one hundred twenty (120)
days after the occurrence of such damage, destruction or adverse effect, Tenant,
as its sole remedy, may terminate this lease by written notice to Landlord sent
within thirty (30) days after the expiration of said one hundred twenty (120)
day period but before Landlord has begun the restoration work.




Section 11.1.2.  Any notice of termination sent under Section 11.1 or Section
11.1.1 shall take effect on receipt, and any unearned rent or other charge paid
in advance by Tenant to Landlord shall be refunded.




Section 11.2.  Restoration.  If the Demised Premises shall be damaged, destroyed
or adversely affected by any cause described in Section 11.1, then, unless this
lease is terminated, Landlord shall restore the Demised Premises substantially
to their condition immediately prior to such damage, destruction or adverse
effect (to the extent such restoration is possible in any case of an adverse
effect not including (or, if including, not limited to) physical damage or
destruction), but Landlord shall have no obligation to spend more for the
restoration work than the amount of insurance proceeds actually received by
Landlord, or the net amount of the award offered by the taking authority after
deducting Landlord’s expenses in obtaining the offer, as the case may be.




Section 11.3.  Rent Abatement.  If the Demised Premises are taken, damaged or
destroyed or otherwise adversely affected by a taking by eminent domain or by
act of or pursuant to public authority and if, as the result of such taking,
damage, destruction or adverse effect, the Demised Premises are rendered wholly
or partly untenantable, then, in any such case, the base rent and all items of
additional rent payable by Tenant to Landlord shall be abated in proportion to
the nature and extent of the injury to the Demised Premises until such time as
the Demised Premises shall have been repaired and restored by Landlord (as
provided for in Section 11.2) or until this lease is terminated, as provided for
in Section 11.1.1.  In the event the Demised Premises shall be damaged or
destroyed by fire or other casualty, however, there shall be no abatement of
rent.




Section 11.4.  Taking Damages.  Landlord reserves, and Tenant hereby assigns to
Landlord, all rights to any award or compensation accruing on account of any
damage, destruction or other “adverse effect” (which latter term shall include
both the termination and the appropriation of intangible rights, such as
easements, as well as other forms of limitation adversely affecting the
interests of any party) suffered by the leasehold hereby created, the Demised
Premises, the building of which they are a part, the Premises or any improvement
or appurtenance in, on or to any of these as a result of any condemnation or
taking by eminent domain or as the result of any act of or pursuant to public
authority.  Tenant shall execute and








18 of 33




deliver to Landlord such confirmatory instruments of this assignment as Landlord
may from time to time request.




Section 11.4.1.  The foregoing reservation and assignment do not include any
award payable to Tenant for physical damage to or appropriation of Tenant’s
tangible personal property or for moving expenses or for any other matter, on
condition, however, that such award shall be payable to Tenant by the taking
authority and not by Landlord, and on the further condition that no award to
Tenant shall result in any reduction in the amount recoverable from the taking
authority by Landlord, by any overlessor, by the holder of any mortgage of the
Premises, or by any other person having an interest in the Premises other than
persons, such as occupants of other premises in the Premises, whose claims for
damages rest on the same basis and have the same precedence as Tenant’s claim.




ARTICLE XII




Section 12.1.  Any of the following contingencies shall be a Condition of
Default:




Section 12.1.1.  Conditions of Default.  If Tenant shall neglect or fail to
perform or observe any of the terms, provisions, conditions or covenants herein
contained and on Tenant’s part to be performed or observed, and (unless such
neglect or failure is designated as a Condition of Default which is not
susceptible of being cured) if (a) such neglect or failure shall continue for a
period of fifteen (15) days after receipt by Tenant of written notice of such
neglect or failure (except that in the case of failure to pay rent (or any
frequently occurring periodic charge, whether or not that charge is stated in
the lease, such as a monthly or quarterly percentage payment or the CAM,
including tax charges) or any charge payable by Tenant for which Tenant has
already been billed no notice shall be required (except as may be required by
applicable law), but Tenant shall be entitled to a “grace” period of five (5)
business days beginning with the day following the due date); or if (b) more
than fifteen (15) days are required to cure such default (because of the nature
of the default and of the necessary cure), and Tenant fails, within such fifteen
(15) day period to begin to cure the default, or, having begun to cure such
default within the fifteen (15) day period, Tenant thereafter does not
diligently proceed to cure the default within the shortest reasonable time;




Section 12.1.2.  If the estate hereby created shall be taken on execution or by
other process of law;




Section 12.1.3.  If Tenant or any guarantor of Tenant’s obligations hereunder or
any person or legal entity occupying the Demised Premises through or under
Tenant shall commit an act of bankruptcy or be declared bankrupt or insolvent
according to law or if any assignment shall be made of the property of any of
them for the benefit of creditors, or if any proceedings, including, without
limitation, proceedings for reorganization or for an arrangement with creditors,
shall be commenced under any bankruptcy or insolvency law by or against Tenant
or any guarantor of Tenant’s obligations hereunder or any person or legal entity
occupying the








19 of 33




Demised Premises through or under Tenant;




Section 12.1.4.  If a receiver, guardian, conservator, trustee, assignee or any
other or similar officer or person shall be appointed to take charge of all or
any part of Tenant’s property or such guarantor’s property or the property of
any person or legal entity occupying the Demised Premises through or under
Tenant;




Section 12.1.5.  If any court shall enter an order with respect to Tenant or
with respect to any such guarantor or with respect to any person or legal entity
occupying the Demised Premises through or under Tenant providing for the
modification or alteration of the rights of creditors;




Section 12.2.  Landlord’s Remedies.  In the event any Condition of Default shall
occur (notwithstanding any waiver, license or indulgence granted by Landlord
with respect to the same or any other Condition of Default in any former
instance), Landlord, in addition to any other rights or remedies available to
Landlord at law or in equity, then or at any time thereafter, but prior to the
removal of such Condition of Default, if the Condition of Default is susceptible
of being cured, shall have the right at its sole election, either




Section 12.2.1.  (Termination).  to terminate this lease by written notice to
Tenant, which shall take effect on the date of Landlord’s dispatch of said
notice or on any later date (on or prior to the expiration of the then-current
portion of the term) specified in Landlord’s termination notice; or




Section 12.2.2.  (Possession). through process of law, to enter upon and take
possession of the Demised Premises (or any part thereof in the name of the
whole) without demand or notice, and repossess the same as of the Landlord’s
former estate, expelling Tenant and those claiming under Tenant, forcibly if
necessary, without being deemed guilty of any manner of trespass and without
prejudice to any remedy for arrears of rent or preceding breach of covenant.




Section 12.2.3.  Landlord’s repossession of the Demised Premises under Section
12.2.2 shall not be construed to effect a termination of this lease, unless
Landlord sends Tenant a written notice of termination under Section 12.2.1.




Section 12.3.  Reletting.  Landlord shall have the right (at its sole election
and whether or not this lease shall be terminated under Section 12.2.2) to
re-let the Demised Premises or any part thereof for such period or periods
(which may extend beyond the term of this lease) and at such rent or rents and
upon such other terms and conditions as Landlord may deem advisable, and in
connection with any such reletting, Landlord may make or cause to be made such
additions, alterations and improvements to the Demised Premises as Landlord may
deem advisable.




Section 12.4.  Removal of Goods.  If Landlord shall terminate this lease or take
possession of the Demised Premises by reason of a Condition of Default, Tenant,
and those claiming under Tenant, shall forthwith upon receipt of Landlord’s
notice so directing, remove








20 of 33




their goods and effects from the Demised Premises.  If Tenant or any such
claimant shall fail to effect such removal forthwith, Landlord, without
liability to Tenant or to those claiming under Tenant, may remove such goods and
effects and may store the same for the account of Tenant or of the owner thereof
in any place selected by Landlord or, at Landlord’s sole election, Landlord may
sell the same at public auction or at private sale on such terms and conditions
as to price, payment and otherwise as Landlord, in its sole judgment, may deem
advisable.




Section 12.4.1.  Tenant shall be responsible for all costs of removal, storage
and sale, and Landlord shall have the right to reimburse itself from the
proceeds of any such sale for all such costs paid or incurred by Landlord.  If
any surplus sale proceeds shall remain after such reimbursement, Landlord may
deduct from such surplus any other sum due to Landlord hereunder and shall pay
over to Tenant the remaining balance of such surplus sale proceeds, if any.




Section 12.5.  Current Damages.  No termination or repossession provided for in
Section 12.2 shall relieve Tenant (or any guarantor of Tenant’s obligations
hereunder) of their liabilities and obligations hereunder or under any separate
instrument of guarantee, all of which shall survive such termination or
repossession.  In the event of any such termination or repossession, Tenant
shall pay Landlord, in advance, on the first day of each month (and pro rata for
the fraction of any month) for what would have been the entire balance of the
original term of this lease, or of the then-current extension period, as shall
be appropriate, one-twelfth of the “annual rental for the Demised Premises” (as
defined in Section 12.5.1) less the proceeds (if any) of any reletting of the
Demised Premises which remain after deducting Landlord’s expenses in connection
with such reletting.  Such expenses shall include, without limitation, removal,
storage and remodeling costs, the cost of painting and refurbishing the Demised
Premises, and attorneys’ and brokers’ fees.  Landlord shall use reasonable
efforts to relet the Demised Premises, and may accelerate the due date of all
such damages payable hereunder at its discretion.




Section 12.5.1.  The “annual rental for the Demised Premises” shall be the total
of (i) the base rent, Tenant’s tax share, Tenant’s share of Operating Costs, and
all other charges payable by Tenant (whether or not to Landlord) for the lease
year ending next prior to such termination or repossession; together with (ii)
the cost of heating the Demised Premises to prevent the freezing of pipes, while
the Demised Premises remain vacant; and (iii) any increase in the premiums
payable by Landlord for any insurance coverage maintained with respect to the
Demised Premises, while the Demised Premises remain vacant, if the increases are
attributable to the vacancy of the Demised Premises; and (iv) the cost of any
repairs to the Demised Premises which become necessary during the vacancy of the
Demised Premises and which would have been required of Tenant under the lease if
the lease had not been terminated; and (v) the cost of any repairs to the
Demised Premises which, notwithstanding they became necessary because of the
acts of some other person(s), would probably not have become necessary if the
Demised Premises had not been vacant.




Section 12.6.  Final Damages.  At any time after any such termination or
repossession,








21 of 33




whether or not Landlord has collected any current damages, Landlord shall be
entitled to recover from Tenant and Tenant shall pay to Landlord, on demand, as
liquidated final damages in lieu of all accrued, unpaid current damages and all
current damages accruing beyond the date of the demand (or, if earlier, the date
to which Tenant shall have paid current damages) a sum equal to the amount by
which the annual rental (as defined in Section 12.5.1) payable from the date of
such demand for what would have been the balance of the term shall exceed the
fair net rental value of the Demised Premises for the same period, determined as
at the beginning of that period.




Section 12.7.  Not more than seven (7) days after receipt of Landlord’s bill
therefor, Tenant shall pay Landlord all costs and expenses (including, without
limitation, reasonable amounts for attorneys’ fees) incurred by Landlord in
enforcing Tenant’s obligations or Landlord’s rights under this lease.  Any
failure by Landlord to deliver a bill to Tenant within a reasonable time shall
not act as a waiver of Landlord’s right to collect any such amounts.




ARTICLE XIII




Section 13.1.  Miscellaneous - Self Help.  If Tenant shall default in the
performance of any obligation imposed on it by this lease and shall not cure
such default within fifteen (15) days after written notice from Landlord
specifying the default (or shall not within said period commence and diligently
proceed to cure such default in the shortest reasonable time, in the case of a
default which by its nature or by the nature of the required cure cannot be
fully cured in fifteen (15) days) Landlord, without waiving or prejudicing any
other right or remedy Landlord may have, shall have the right at any time
thereafter to cure such default for the account of Tenant, and Tenant shall
forthwith reimburse Landlord for any amount paid and any expense or contractual
liability so incurred.  Tenant’s failure to reimburse Landlord shall be deemed a
failure to pay the base rent.




Section 13.1.1.  If it shall be necessary to do so to protect the real estate or
Landlord’s interest therein, or to prevent injury to persons or damage to
property, Landlord may cure a default by Tenant, as provided in Section 13.1,
before the expiration of the waiting period but after written, oral, or
telephonic notice to Tenant.  If Tenant’s defaulted obligation under this lease
consists of a payment of money to a person or legal entity other than Landlord
(e.g., an insurance premium), then Landlord may cure the default under this
Section 13.1.1.




Section 13.2.  Mortgages, Overleases.  This lease shall be subordinate to any
mortgage of the Premises to which Landlord’s interest in the Premises is
subordinated and to any overlease by or under which Landlord holds its interest
therein, regardless of the time when any such mortgage or any such overlease (or
any notice thereof) is executed or recorded, with the effect (except as provided
in Section 13.2.2) that this lease shall automatically terminate, without any
liability or obligation of Landlord therefor, upon the foreclosure of any such
mortgage or the termination of any such overlease for any reason.  Neither
Landlord nor any holder of an interest in any overlease of the Premises shall
have any obligation to Tenant to exercise any extension rights (or to refrain
from exercising any termination rights) which Landlord or such holder may








22 of 33




have under the terms of any instrument governing the rights in the Premises of
Landlord or of such holder, nor shall Landlord or any such holder have any
liability to Tenant for any failure to exercise any extension rights (or to
refrain from exercising any termination rights).  




Section 13.2.1.  The provisions of Section 13.2 shall be self-operative, but
Tenant hereby designates irrevocably Landlord as Tenant’s attorney-in-fact to
execute and deliver such confirmatory instruments of subordination as any
mortgagee of the Premises may require, as well as any instrument of attornment
providing for the continued efficacy of this lease notwithstanding the
foreclosure of any such mortgage or the termination of any such overlease.




Section 13.2.2.  If this lease shall be subordinated to a mortgage, as provided
in Section 13.2, then Landlord, if Tenant shall so request in writing, shall use
reasonable efforts (but at Tenant’s expense) to obtain for Tenant a “mortgagee’s
non-disturbance agreement,” so-called, to be prepared by Landlord at Tenant’s
expense and to be executed by Tenant and the holder of such mortgage.  For the
purposes of the preceding sentence, Landlord’s obligation to use reasonable
efforts shall be satisfied if Landlord sends one written request for such an
agreement to the mortgagee.  If Tenant and such holder shall execute such
agreement, then, in the event such mortgage shall be foreclosed, this lease
shall not terminate (as provided in Section 13.2), but shall continue in force
in accordance with its terms and in accordance with the terms of such
non-disturbance agreement.




Section 13.2.3.  Offset Statements.  Within ten (10) days after receipt of
Landlord’s written request therefor, Tenant shall execute and deliver to
Landlord, any mortgagee, purchaser, or other third party a statement
acknowledging (if such be the case) that Landlord’s obligations hereunder have
been fully performed to the date of such statement (or, alternatively,
specifying those matters as to which Tenant claims Landlord is in default) and
stating, also, the date or dates to which (or the periods with respect to which)
the payments required of Tenant hereunder have been made and the then-balance,
according to Tenant’s records, of any “Security Deposit” (as hereinafter
defined) held by Landlord hereunder.  Such statement may also include such other
information (e.g. the Commencement Date and the expiration date of the term) as
such mortgagee, overlessor, purchaser, other third party or Landlord may
reasonably request.




Section 13.3.  Security Deposit.  On the date of execution hereof, Tenant shall
deliver the sum of nine thousand three hundred ten dollars and no cents
($9,310.00), the “Security Deposit” to Landlord as security for the performance
of Tenant’s obligations under this lease.  The Security Deposit is equal to
three (3) months’ base rent.  The Security Deposit may be commingled with
Landlord’s funds or other property, and Landlord shall not be required to pay
interest on the Security Deposit except to the extent required by law.




Section 13.3.1.  Landlord shall have the right (but shall not be required) to
apply all or part of the Security Deposit to cure any default by Tenant, and in
the event of such application, Tenant shall forthwith pay Landlord the amount
applied, which payment shall be held as a part of the Security Deposit.








23 of 33







Section 13.3.2.  Within ninety (90) days after the end of the term, Landlord
shall pay Tenant the remaining balance of the Security Deposit, after deducting
any amount due to Landlord on account of any deficiency in Tenant’s payments
under the terms of the lease or on account of any uncured Condition of Default
or any current damages due to Landlord under Article XII.




Section 13.3.3.  If any party holding the Landlord’s interest in this lease
shall pay over the then-balance of the Security Deposit to that party’s
successor to its interest hereunder, the party making such payment shall thereby
be discharged of all liability to Tenant with respect to the Security Deposit.




Section 13.4.  Waiver.  Landlord’s failure to complain of any act or omission on
the part of Tenant, or to complain of any deficiency in any payment or
performance tendered by Tenant (however long the same may continue), nor the
payment or acceptance of all or a part of the annual rental for the Demised
Premises (nor the performance, either complete or partial, or acceptance of
performance, either complete or partial of any other obligation), regardless of
any accompanying statement, assertion or qualification at the time the payment
or performance is tendered, shall never be deemed to waive or to preclude the
exercise of any of Landlord’s rights hereunder.  No waiver by Landlord shall be
effective except by written instrument describing the waiver explicitly and
signed by Landlord.  No waiver of any breach of any provision of this lease
shall be deemed a waiver of a breach of any other provision of this lease or
consent to any subsequent breach of the same or any other provision.  If any
action by Tenant shall require Landlord’s consent or approval, the grant of such
consent or approval on any one occasion shall not be deemed a consent to or
approval of any other action on the same occasion or the grant of such consent
or approval of the same or any other action on any subsequent occasion.  Each
right and remedy which Landlord may have under this lease or by operation of law
shall be distinct and separate from every other right and remedy; all such
rights and remedies shall be cumulative, and none of them shall be deemed
inconsistent with or exclusive of any other, whether or not exercised; and any
two (2) or more or all such rights and remedies may be exercised at the same
time or successively.




Section 13.5.  Notices.  All notices, demands and requests required or permitted
under this lease and which are not expressly permitted to be given orally or by
telephone, shall be in writing and shall be sent by United States Postal Service
registered or certified mail, postage prepaid, return receipt requested and
addressed as follows:




TO LANDLORD:




Paula McMeniman, Property Manager

Nomist Realty/Boott/Lowell, LLC

116 John Street

Lowell, MA 01852








24 of 33







with a copy under separate cover to:




Dimitrios Ioannidis, Esq.

Roach, Ioannidis & Megaloudis, LLC

50 Congress Street, Suite 400

Boston, MA 02109-4061




TO TENANT:




Ilan Reich, CEO

Vizio Medical Devices, LLC

200 Chambers Street, Suite 28A

New York, NY  10007




Notices, demands and requests given to Landlord and Tenant in the manner
aforesaid shall be deemed to have been delivered on a qualified overnight mail
delivery company’s (the Delivery Company”) delivery date, shown on the return
receipt for such notice, except that if any such notice is returned to the
sender by the Delivery Company for any reason, the notice shall nevertheless be
deemed conclusively to have been delivered on the earliest date on which
delivery by the postal service was attempted, as indicated by the postal service
endorsement on the cover of the returned notice.  Except for a written notice
specifically declared to take effect on its dispatch by the lease provision
requiring or permitting the notice, every written notice hereunder shall take
effect when delivered.  Any notices expressly permitted under this lease to be
given orally or by telephone shall be confirmed in writing within seven (7) days
by a Delivery Company as described above.  Landlord and Tenant shall have the
right to change the address for receipt of notice by a notice given as
aforesaid, provided, however, that anything contained herein to the contrary
notwithstanding, written notice sent to Tenant at the Demised Premises shall
conclusively be deemed to have been sent to Tenant’s most current address for
notices.




Section 13.6.  Quiet Enjoyment.  If Tenant shall pay the base rent and all
additional rent and other charges reserved and imposed by the terms of this
lease and shall fully and promptly discharge all of the other obligations
imposed on Tenant by the terms of this lease (whether requiring Tenant to act or
to refrain from doing so), then Tenant shall peaceably and quietly have, hold,
occupy and enjoy the Demised Premises during the term hereof without hindrance
or ejection by Landlord or by any person lawfully claiming under Landlord,
subject only to the provisions of applicable law, to the terms of this lease,
and to the terms of any instrument to which this lease is subordinate.




Section 13.7.  Delays.  In any case where either party hereto is required to do
any act, the date (or the period) by (or in which) the act is to be performed
shall be postponed (or enlarged) by a period equal to any delay caused by or
resulting from Act of God, war, civil commotion, fire or other casualty, labor
difficulties, shortages of labor, materials, fuel, electricity (or other








25 of 33




relevant form of energy) or equipment, or resulting from government regulations
or other causes (not including financial inability to perform) beyond such
party’s reasonable control, whether such date (or time period) be designated
specifically (e.g. “October 24, 2006”; “within 120 days after such filing”) or
described as (or with reference to) a “reasonable time.”




Section 13.8.1.  “Tenant” Defined, Successors.  The term “Named Tenant” (as well
as the term “Tenant”) and the pronouns referring thereto shall mean the party
(or parties) named originally in this lease as such.  When the context permits
or requires it, the term “Tenant” shall also mean any party or parties
succeeding by operation of law to the interest of the Named Tenant and any party
or parties responsible for Tenant’s obligations under this lease by operation of
the provisions of Section 10.15.1 or otherwise.  If there is more than one party
named (or responsible) as Tenant at any time, the covenants of Tenant shall be
the joint and several obligations of each of those parties, and if Tenant is a
partnership or limited liability company, the covenants of Tenant shall be the
joint and several obligations of each of the partners or members (as the case
may be), and the obligations of the partnership or limited liability company (as
the case may be).




Section 13.8.2.  If the Named Tenant or any of its successors is a group or
combination (such as, for example, a group of tenants in common), rather than a
single person or a single corporation, the covenants and liabilities of Tenant
may be enforced against the group or combination, in a proceeding brought
against one or more of the members of the group or combination, with the same
effect as if each member had been made a party thereto and duly served with
process.  If Tenant is other than a natural person, Tenant and the individual
signatories executing this lease on Tenant’s behalf warrant and represent to
Landlord that such execution has been duly authorized by a resolution of
Tenant’s board of directors, managing partners or managing members or other
appropriate corporate, partnership, limited liability company, or other company
action as may be required pursuant to applicable law and its formation
documents.




Section 13.8.3.  Except as expressly otherwise provided by any provision of this
lease, the terms and provisions of this lease shall be binding upon and inure to
the benefit of the heirs, devisees, personal representatives, successors and
assigns, respectively, of the Landlord and Tenant.




Section 13.8.4.  Patriot Act; OFAC; Anti-Terrorism Act.  Tenant hereby
represents and warrants that:

(a)  it is not designated as a individual or entity that has been determined to
have committed, or poses a significant risk of committing, acts of terrorism
that threaten the security of U.S. nationals or the national security, foreign
policy, or economy of the U.S., which would violate the Executive Order 13224,
entitled “Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism,” which became effective on
September 24, 2001 (the “Order”).; and

(b)

it is not owned or controlled by, or acting on behalf of an individual or entity








26 of 33




which would violate the Order; and

(c)

it has not and will never assist in, sponsor, or provide financial, material, or
technological support for, or financial or other services to or in support of,
acts of terrorism or individuals or entities designated in or under the Order;
and

(d)

it is not otherwise associated with certain individuals or entities designated
in or under the Order; and

(e)

to the extent permitted pursuant to this lease, it shall not enter into any
sublease of space within the Demised Premises with, or allow the Demised
Premises to be occupied by, any person, group, entity, or nation named in the
Order or named on the SDN list which can be found at
http://www.treas.gov/offices/enforcement/ofac/sdn; and

(f)

to the extent permitted pursuant to this lease, it shall not assign this lease
to any person, group, entity, or nation named in the Order or named on the SDN
list which can be found at http://www.treas.gov/offices/enforcement/ofac/sdn.




Section 13.8.5.  Tenant hereby agrees to defend, indemnify, and hold harmless
the Landlord, any parent, subsidiary or affiliate of landlord, and their
respective employees, agents, officers, members, managers, directors, and
shareholders from and against any and all fines, penalties, actions, claims,
damages, loses, liabilities, and expenses (including, without limitation,
attorney’s fees and costs) arising from or related to any breach of the
foregoing warranties and representations, including, without limitation, those
set forth in Section 13.8.4.




Section 13.9.  Limitation of Landlord’s Liability.  If at any time during the
term of this lease, the Landlord’s interest hereunder shall be held by anyone
acting in a fiduciary capacity, then notwithstanding any other provision of this
lease, the Landlord’s obligations hereunder shall not be binding upon such
fiduciary individually or upon any beneficiary or shareholder for whom such
fiduciary acts, but only upon such fiduciary in that capacity and upon the trust
estate.




Section 13.9.1.  The covenants of Landlord contained in this lease shall be
binding upon each party holding the lessor interest herein only with respect to
breaches occurring during the time of that party’s ownership of the Landlord’s
interest hereunder.  In addition, Tenant specifically agrees to look solely to
Landlord’s interest in the Premises for the satisfaction of any claim or
judgment against Landlord, it being specifically agreed that neither the
Landlord nor anyone claiming under the Landlord shall ever be personally liable
for any such judgment.  The provisions contained in the foregoing sentence are
not intended to limit any right that the Tenant might otherwise have to obtain
injunctive relief against Landlord or Landlord’s successor in interest, or to
prevent Tenant from taking or prosecuting any other action which does not result
in the personal liability of any person holding the lessor interest in this
lease to respond in monetary damages in excess of the value of that person’s
interest in the Premises.  It is further understood and agreed that with respect
to any rights which may be provided for in Section 1.3, as well as with respect
to any services to be furnished by Landlord to Tenant, Landlord shall in no
event be liable for failure to furnish the same when prevented from doing by
strike or lockout, by equipment breakdown, by accident, by order or regulation
of or by any governmental authority, by failure (for any cause) of supply,
supplies, parts, or labor necessary to furnish such services,








27 of 33




by war or other public emergency, by any cause beyond the Landlord’s reasonable
control, by any cause due to any act or neglect of the Tenant or its servants,
agents, employees, or licensees or due to any act or neglect of any person
claiming by, through or under the Tenant, or by the termination for any reason
of Landlord’s occupancy of the premises from which the service is being supplied
by Landlord; and in no event shall the Landlord ever be liable to Tenant for any
indirect or consequential damages.




Section 13.10.  Brokers.  Tenant warrants and represents to Landlord, upon which
warranty and representation Landlord has relied in the execution of this lease,
that Tenant has had no dealings of any kind with any broker in connection with
the Demised Premises, or in connection with any rights (or any other premises)
in the Premises, or in connection with the transaction represented by this
lease, other than The Edge Group, Inc. (the “Broker”).  Tenant shall indemnify
and save Landlord harmless from and against any and all claims, loss, cost,
damage and expense (including, without limitation, reasonable amounts for
attorneys’ fees) arising out of or in connection with the claim of any person or
legal entity other than the Broker  for any fee, commission or payment on
account of any interest in the Demised Premises or the Premises on account of
this lease or the transaction represented hereby.  Landlord shall pay the
commission to the Broker in accordance with the terms of a separate written
agreement by and between Landlord and Broker.




Section 13.11.  Assignment by Landlord.  If Landlord assigns Landlord’s interest
in this lease or the rents payable hereunder (conditionally or otherwise) to the
holder of a mortgage or deed of trust of the Demised Premises, Tenant agrees
that neither the assignment by Landlord nor the acceptance thereof by such
holder shall be deemed an assumption by such holder of any of the obligations of
Landlord hereunder, unless such holder shall (a) specifically elect to do so by
written notice sent to Tenant, or (b) take possession of the Demised Premises,
with or without the foreclosure of such holder’s mortgage or deed of trust.




Section 13.11.1.  Tenant shall execute such instruments as may be reasonably
required to assure such holder that without the written consent of such holder
(i) no rent or other charge shall be prepaid hereunder other than in accordance
with the express provisions of this lease, (ii) no modifications shall be made
in the provisions of this lease nor shall the term be extended or renewed,
except as provided herein, (iii) this lease shall not be terminated except as
provided herein nor shall Tenant tender or effect a surrender of the lease
except incident to a termination provided for herein, and (iv) this lease shall
not be subordinated to any lien subordinate to such mortgage or deed of trust.




Section 13.12.  Every provision of this lease obligating Tenant shall be
construed to be both a covenant and a condition.




Section 13.13.  The rights of the parties are governed by the terms of this
lease which is to be interpreted in accordance with federal law (where
applicable), in accordance with the laws of the state in which the Demised
Premises are located (as regards those provisions of the lease








28 of 33




pertaining solely to any interest in real property), and in accordance with the
laws of the Commonwealth of Massachusetts, with respect to all other provisions.




Section 13.14.  If Tenant continues in occupancy of the Demised Premises after
the end of the term, such occupancy shall be deemed a tenancy at sufferance,
terminable at Landlord’s election without notice to Tenant or anyone claiming
under Tenant, whether or not Landlord receives any payments for use and
occupancy of the Demised Premises during such tenancy.  Tenant’s liability for
such use and occupancy after the term of this lease ends shall be calculated at
the rate of 150% of the sum of (a) the annual base rent, Tenant’s tax share,
Tenant’s share of Operating Costs, prorated and payable for each day of such
occupancy.  Tenant shall pay any amount due under this Section within five (5)
days after receipt of Landlord’s bill therefor.  Any failure by Landlord to
deliver a bill to Tenant within a reasonable time shall not act as a waiver of
Landlord’s right to collect any such amounts due from Tenant.




Section 13.15.  The term “person,” except when qualified in some limiting way
(as in the phrase “natural person”) shall mean and include not only all natural
persons but all other “legal entities” such as corporations, limited liability
companies and partnerships, which are or may be recognized by law as acceptable
organizational forms for use in operating a business or conducting any other
lawful activity, whether private, governmental or mixed.




Section 13.16.  The terms “business day” and “business days” shall not include
or refer to Saturday, Sunday or any “legal holiday,” which latter term shall
mean and include those days for which employees who are paid on an hourly basis
are entitled to receive premium pay from their employers, by operation of the
laws of the United States or of the state in which the Demised Premises are
located.

Section 13.17.  Any pronoun shall be read in the singular or plural number and
in such gender as the context may require.




Section 13.18.  If any restrictive provision set forth (or incorporated by
adoption or reference) in this lease shall be deemed, by a court of competent
jurisdiction, to be excessive in scope, duration or geographic extent, the
provision shall be effective to such extent, for such period of time and over
such geographic area as such court, after an evidentiary hearing, shall deem is
reasonable.  If any other provision of this lease shall be determined to be void
or unenforceable by a court of competent jurisdiction, the remaining provisions
shall not thereby be affected.




Section 13.19.  Any reference made in this lease to an Article, Section,
subsection or other type of subdivision of this lease shall be construed as a
reference to the entire Article (including all of its Sections, subsections and
other subdivisions), to the entire Section (including all of its subsections and
other subdivisions) or to the entire subdivision (including all of its further
subdivisions), as the case may be, and shall be construed as a reference to any
appendix provision or exhibit which complements, supplements or modifies the
provision to which it refers.








29 of 33







In this lease, the use of the words “such as,” “include,” “including,” and “as
in” shall not (unless specifically provided to the contrary) be deemed to limit
the generality of the term or clause to which it has reference regardless of
whether non-limiting language (such as “without limitation,” or “but not limited
to,” or words of similar import) is used with reference thereto, but rather
shall be deemed to refer to all other items or matters that would reasonably
fall within the broadest possible scope of such general statement, term or
matter.




Section 13.20.  Tenant acknowledges that Tenant has had the opportunity to
review and discuss this lease with legal counsel and any other advisors of
Tenant’s choosing, and agrees that this lease shall not be interpreted or
construed more strictly against one party or the other merely by virtue of the
fact this it has been drafted by counsel to the Landlord or Tenant.  The parties
acknowledge that in the course of negotiating this lease their respective
representatives have gradually reached preliminary agreement on the several
terms set forth in this instrument.  The parties acknowledge and agree that at
all times they have intended that none of such preliminary agreements (either
singly or in combination) shall be binding on either party, and that they shall
be bound to each other only by a single, formal, comprehensive document
containing all of the agreements of the parties, in final form, which has been
executed by a duly authorized officer of Landlord and by Tenant or a duly
authorized representative of Tenant.  The parties acknowledge that none of the
prior oral and written agreements between them (and none of the representations
on which either of them has relied) relating to the subject matter of this lease
shall have any force or effect whatever, except as and to the extent that such
agreements and representations have been incorporated in this lease.  The
submission of this instrument for examination does not constitute a reservation
of or option for the Demised Premises but shall become effective as a lease only
upon said execution and delivery by both Landlord and Tenant.




Section 13.21.  Any schedule, exhibit, table of contents, index or appendix
attached to this lease shall be deemed a part of the lease.




Section 13.22.  Rule Against Perpetuities.  Notwithstanding any provision in
this lease to the contrary, if the first lease year of the term has not
commenced within fifteen (15) years after the date of this lease, this lease
shall automatically terminate on the fifteenth (15th) anniversary of the date of
this lease.  The sole purpose of this provision is to avoid any possible
interpretation of this lease as violating the Rule Against Perpetuities, or any
other rule of law or equity concerning restraints on alienation.




Section 13.23. Independent Covenants.  It is the intention of the parties hereto
that: (a) the obligations of Tenant hereunder, including, without limitation,
Tenant’s obligation to pay base rent, additional rent, and all other sums
payable by Tenant under this lease, shall be separate and independent covenants
and agreements, and such obligations shall not be affected by Landlord’s failure
to perform any of Landlord’s obligations under this lease; and (b) no breach or
default by Landlord of its obligations under this lease shall give rise to a
right in Tenant to offset, abate, cease, suspend or withhold base rent or
additional rent under this lease or to terminate this lease,








30 of 33




except pursuant to the express provisions of this lease.




IN WITNESS WHEREOF, the parties hereto have executed this lease as a sealed
instrument on the date first specified above.




LANDLORD:







By:___________________________

Name:

Title:







TENANT:







By: [boottmilllowellfinal62812002.gif] [boottmilllowellfinal62812002.gif]

Name:  Ilan Reich

Title:  President and CEO




Each hereunto duly authorized.








31 of 33










EXHIBIT A

Floor Plan





























































































































32 of 33













EXHIBIT B

Parking























33 of 33


